UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31416



                    WANDA ANN FONTENOT; ET AL
                                                          Plaintiffs
                      RYAN J. FONTENOT, JR;
                                             Plaintiff - Appellee
                                                              and
PATTERSON SERVICES, INC., doing business as INTERNATIONAL HAMMERS
                                  Intervenor Plaintiff - Appellee

                               VERSUS

                     PENNZOIL OIL CO.; ET AL
                                                          Defendants
                                                                 and
                 COASTAL WIRE ROPE & SUPPLY, INC.
                                  Intervenor Defendant - Appellant



           Appeal from the United States District Court
               For the Western District of Louisiana
                             98-CV-932
                         December 11, 2002


Before JOLLY and DUHÉ, Circuit Judges, and LITTLE,* District Judge.

PER CURIAM:**


  *
    Senior U.S. District Judge, Western District of Louisiana,
sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Coastal Wire Rope & Supply, Inc. (“Coastal”) appeals the

judgment by the district court in this product liability suit

brought under the admiralty jurisdiction of the federal courts.

Coastal is the remaining defendant in a suit arising from an

accident on an offshore oil rig in which it was alleged that wire

slings Coastal had manufactured failed, causing serious injury to

Ryan J. Fontenot. The district court, after a complex bench trial,

made its factual and legal conclusions, apportioning liability

among three defendants, but not Fontenot’s employer, with whom

Fontenot had settled in a so-called Mary Carter agreement. Coastal

alleges   numerous   errors   of   fact   and   law.   After   careful

consideration of the briefs and arguments made in this appeal, we

conclude that the district court committed no error and accordingly

affirm its judgment essentially for the reasons given in its

careful and comprehensive opinion.

                                   I.

     There is a “well-established standard of review applicable to

bench trials, examining questions of law de novo, and reviewing

findings of fact for clear error.” Dunbar Medical Systems, Inc. v.

Gammex Inc., 216 F.3d 441, 448 (5th Cir. 2000) (citing Gebreyesus

v. F.C. Schaffer & Assoc’s, Inc., 204 F.3d 639, 642 (5th Cir.

2000).

                                   II.

     After examining the evidence, if the reviewing court is left

with the “definite and firm conviction that a mistake has been

                                    2
committed, clear error exists and it is our duty to correct this

mistake.”   In re Luhr Bros., 157 F.3d 333, 338-339 (5th Cir. 1998);

United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948).     The   district   court    made    two   determinative   factual

findings.   It concluded that Coastal manufactured the slings, and

that the slings failed below the weight at which they could be

expected to fail.      Coastal argues that these conclusions were

clearly   erroneous,   and   that     the    district   court   abused   its

discretion in admitting and crediting certain expert testimony. We

find that the testimony of Dr. Don Pellow on the matter of the

chemical analysis of the wire rope was properly admitted and that

there was no abuse of the district court’s very wide discretion

over matters of expert testimony.         General Electric Co. v. Joiner,

522 U.S. 136, 142 (1997);    Mathis v. Exxon, 302 F.3d 448, 459 (5th

Cir. 2002).    Taken with the additional documentary evidence and

testimony, we are convinced that the district court’s finding that

Coastal manufactured the slings, and that they failed prematurely,

was not clear error.

     The district court also correctly concluded that this case was

governed by federal admiralty law rather than state tort law.            The

activities undertaken on the rig satisfied the two-part locality

and connection test set forth in Grubart v. Great Lakes Dredge &

Dock Co., 513 U.S. 527 (1995).       The location prong was uncontested,

and we find that the connection prong is satisfied, because the

“general character of the activity giving rise to the incident

                                      3
shows a substantial relationship to traditional maritime activity”.

Id. at 539.   This personal injury sustained by a worker on an oil

rig is sufficiently connected to traditional maritime activity to

support federal admiralty tort jurisdiction under Grubart.              See

Coats v. Penrod Drilling Corp., 61 F.3d 1113 (5th Cir. 1995).

     Applying federal admiralty law, the district court determined

that employee recovery is not to be diminished by the fault of the

employer.   Edmonds v. Compagnie Generale Transatlantique, 443 U.S.
256 (1979). The court found that the greatest percentage of fault,

60%, was with Coastal.    Two of the remaining parties were each

assessed 20% of the fault.     The court properly concluded that,

under   Edmonds,   reduction   of       Coastal’s   fault   by   that   of

International Hammer would be improper.             The district court’s

factual and legal conclusions were correct.

                                III.

     For the foregoing reasons, and based largely on the thorough

opinion of the district court, the judgment is

                                                                 AFFIRMED.




                                    4